Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ application 16/800,284 filed on 2/25/2020.  
2. 	Claims 2-21 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
5.	Claims 2-6, 9-10, 12-16, and 19-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ignatius et al. (US 6,542,972, hereinafter Ignatius972)., and in view of Nishino et al. (US Patent Application Publication 2002/0083086, hereinafter referred to as Nishino).
As to claim 2, Ignatius972 discloses A method for consolidating storage policies within a storage operation network [as shown in figure 3], the method comprising: 
automatically evaluating with one or more computer hardware processors, the first and second storage policies to determine that both the first and second storage policies use both the first and second storage operation paths to conduct data from the first client to the first storage device [for example, the first storage storage sequences, which are themselves storage policies, identify which storage devices (1st storage ID, 2nd storage ID, 3rd storage ID, …, nth storage ID) are the common destination or origination points]; 
consolidating the first and second storage policies into one comprehensive storage policy, wherein the comprehensive storage policy associates at least the first and second storage operation paths to the first computer and the first storage device [for example, the storage sequence reselection (c8 L10-27); Ignatius972 teaches in figure 6 a primary policy (602), a secondary policy (604), and a duplicate policy (606). Further, Ignatius972 teaches that the duplicated policy is a combination of the primary policy (stage ID 001) and the secondary policy (stage ID 005) because the need to storage data to two separate storage locations (col. 6, line 65 to col. 7, line 38). It should also be noted that the primary policy is a default policy “A primary copy indicates the default destination of storage operations and is tied to a practical set of drives, e.g., physical drives ... (col. 3, lines 21-24).” Thus, the duplicate policy is essentially the combination of a default policy (i.e., the primary policy) and a second policy (i.e., the secondary policy) in order to store data to two separate locations (i.e. destinations). Therefore, Ignatius teaches the cited limitation]; 
generating a forecast of at least one prediction of how one or more future network operating conditions may impact future storage operations [… The initial storage sequence selection criteria are commonly user directed override, user profile, user network location, and available storage space or similar criteria. The storage sequence reselection criteria are criteria such as specific file usage history, file type usage history, user profile, user network relocation, available storage space, added storage media, etc. Finally, the storage sequence adaptation criteria are items such as specific file usage history, user profile, user network relocation, available storage space, added storage media, or other suitable criteria that becomes apparent to those of ordinary skill in the art and viewing the present disclosure (c2 L3-15); FIG. 7 is a block diagram of the initial storage sequence selection 504 … a user network location 710 … (c7 L40 to c8 L40); Nishino teaches the aspect of prediction/forecast -- The above objects of the present invention are achieved by a recording medium including a program causing a computer to execute the steps of (a) predicting a data storage condition of a database from a record operation, (b) computing a number of relocatable areas and a number of areas in an expansion direction based on the data storage condition predicted in the step (a), and (c) detecting operation timing with respect to the database based on the numbers computed in the step (b) (¶ 0018); As will be described later, the overflow prediction management program 11 updates prediction management information 400 recorded in prime pages, performs an addition operation of an overflow page, and posts an instruction for page relocation in the NDB 4 or the expansion NDB 5, and an instruction for the generation of the expansion NDB. The overflow prediction management program 11 can be stored in an appropriate recording medium such as a computer-readable semiconductor memory (¶ 0043); Thus, the overflow prediction management program 11 predicts the data storage condition of the NDB 4 from a record operation performed in a transaction so as to compute the rate of use of overflow automatically adding at least a third storage operation path to the comprehensive storage policy based on one or more network operating conditions predicted to occur, wherein the third storage operation path is an alternate data path that is different than the first and second storage operation paths [as shown in figures 5-8; figure 8, step 812, added storage media; FIG. 8 is a block diagram of the storage sequence reselection 506.  The storage sequence reselection 506 represents the factors that would be pertinent to selecting a new storage sequence for storage of data in the storage system 100 … Another factor for changing the default storage sequences is user network relocation 808.  Still other factors include the available storage space 810 and added storage media 812.  Of course, these are exemplary and additional factors could be added to the storage sequence reselection 506 (c8 L10-27); it is noted that a new storage operation path is created/added whenever a new storage media is introduced into the storage network].
Regarding claim 2, Ignatius972 teaches the relationship between the network conditions impacting the storage operations [… The initial storage sequence selection criteria are commonly user directed override, user profile, application, file type, user network location, and available storage space or similar criteria. The storage sequence reselection criteria are criteria such as specific file usage history, file type usage history, user profile, user network relocation, available storage space, added storage media, the storage sequence adaptation criteria are items such as specific file usage history, user profile, user network relocation, available storage space, added storage media, or other suitable criteria that becomes apparent to those of ordinary skill in the art and viewing the present disclosure (c2 L3-15); FIG. 7 is a block diagram of the initial storage sequence selection 504 … a user network location 710 … (c7 L40 to c8 L40)], but does not teach prediction/forecast.
However, Nishino specifically teaches predictions/forecasting storage data overflow conditions [The above objects of the present invention are achieved by a recording medium including a program causing a computer to execute the steps of (a) predicting a data storage condition of a database from a record operation, (b) computing a number of relocatable areas and a number of areas in an expansion direction based on the data storage condition predicted in the step (a), and (c) detecting operation timing with respect to the database based on the numbers computed in the step (b) (¶ 0018); As will be described later, the overflow prediction management program 11 updates prediction management information 400 recorded in prime pages, performs an addition operation of an overflow page, and posts an instruction for page relocation in the NDB 4 or the expansion NDB 5, and an instruction for the generation of the expansion NDB. The overflow prediction management program 11 can be stored in an appropriate recording medium such as a computer-readable semiconductor memory (¶ 0043); Thus, the overflow prediction management program 11 predicts the data storage condition of the NDB 4 from a record operation performed in a transaction so as to compute the rate of use of overflow pages, the ratio of relocatable overflow pages, and the ratio of overflow pages in the expansion direction, base on which the overflow 
Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicants’ invention to predict/forecast data overflow conditions, as demonstrated by Nishino, and to incorporate it into the existing apparatus disclosed by Ignatius972, in order to prevent data overflow.
As to claim 3, Ignatius972 in view of Nishino teaches The method of claim 2 wherein a first media agent transfers the data via the first storage operation path [Ignatius972 -- the media module, figure 3, 348, is the corresponding first media agent] and a second media agent transfers the data via the second storage operation path [Ignatius972 -- the media module, figure 3, 330, is the corresponding second media agent].
As to claim 4, Ignatius972 in view of Nishino teaches The method of claim 2 wherein the first computer comprises at least one sub client [Ignatius972 -- FIG. 1 is a block diagram of an exemplary embodiment of a storage system 100 that operates according to principles of the present invention.  The storage system 100 includes software applications 102 that a user interacts with to store data to various storage media … (c3 L55-67)].
As to claim 5, Ignatius972 in view of Nishino teaches The method of claim 2 wherein the one or more network operating conditions comprise at least one of the group consisting of: data transfer rate, network usage, load balancing, resource exhaustion, transmission congestion, or performance optimization available storage space 712 could affect where data is to be stored if the default storage sequence requires that data be stored in a storage space that is reaching capacity and another storage space would be desirable because of extra space (c7 L39 to c8 L9); … Still other factors include the available storage space 810 and added storage media 812.  Of course, these are exemplary and additional factors could be added to the storage sequence reselection 506 (c8 L10-27)].
As to claim 6, Ignatius972 in view of Nishino teaches The method of claim 2 wherein automatically evaluating the first and second storage policies is based at least in part whether the first and second storage policies share a common element [Ignatius972 -- as shown in figures 3, 4, 5 and 6; for example, the first storage operation path may be the path from computing device (306) to the optical media (326); for example, figure 3 shows that the first computing device (306) has a data transfer path to the optical media (326); for example, the second storage operation path may be the path from computing device (328) to the optical media (326); c6 L42 to c7 L38; for example, figure 3 shows that the second computing device (328) has a second data transfer path to the optical media (326); it is noted that the first operation path and the second operation path share a common element of the optical media (326)].
As to claim 9, Ignatius972 in view of Nishino teaches The method of claim 2 wherein automatically evaluating the first and second storage policies is based at least in part on one of the group consisting of: origination point, destination point, transmission resources scheduled to be involved, and a process-based netlist [Ignatius972 -- destination point -- … In the event that the software applications 412 desire to store data, the data is transmitted through the installed file system 414 the decision is made whether to send the data to the storage area network 408 or the network attached storage 410, or to some other location, such as storage media 41 (c5 L60-67); … The user network location 710 could play a factor in which storage sequence to use, e.g., if the user is located near a particular storage device, one storage sequence may be desired over another storage sequence.  The available storage space 712 could affect where data is to be stored if the default storage sequence requires that data be stored in a storage space that is reaching capacity and another storage space would be desirable because of extra space (c7 L39 to c8 L9)].
As to claim 10, Ignatius972 in view of Nishino teaches The method of claim 2 wherein automatically evaluating the first and second storage policies is based at least in part on which storage operation paths are likely to experience an adverse impact due to changing conditions [Ignatius972 -- resource exhaustion -- … The available storage space 712 could affect where data is to be stored if the default storage sequence requires that data be stored in a storage space that is reaching capacity and another storage space would be desirable because of extra space (c7 L39 to c8 L9); … Still other factors include the available storage space 810 and added storage media 812.  Of course, these are exemplary and additional factors could be added to the storage sequence reselection 506 (c8 L10-27)].
	As to claim 12, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.

	As to claim 14, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 15, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
	As to claim 16, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 9, and is rejected for the same reasons set forth in the analysis of claim 9. Refer to “As to claim 9” presented earlier in this Office Action for details.
	As to claim 20, it recites substantially the same limitations as in claim 10, and is rejected for the same reasons set forth in the analysis of claim 10. Refer to “As to claim 10” presented earlier in this Office Action for details.
	
6.	Claims 7-8, and 17-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ignatius972 in view of Nishino, and further in view of Ignatius et al. (US Patent Application Publication 2005/0257062, hereinafter referred to as Ignatius062).
As to claim 7, Ignatius972 in view of Nishino teaches The method of claim 1 wherein information about the first and second storage operation paths is obtained from an index [Ignatius972 -- … The storage control of the computer storage system may include a manager module that interacts with a media module to compile an index to track the location of the selected data in the at least one storage media … (c1 L59-63); The media module 210 includes a data index 220 that includes further details of where the data is to be stored in the storage system 200 … (c4 L31-42)], but does not teach that the index is stored in a cache memory.
	However, it is well known and a common practice in the art to store frequently used data such as index in a cache memory to reduce access latency.
	For example, Ignatius062 teaches storing storage policies in an index cache […In some embodiments, the jobs agent 102A also retrieves from the index cache 107A a storage policy associated with the client 8 and uses information from the storage policy to communicate to the data agent 95A one or more media agents 105A associated with performing storage operations for that particular client 8 as well as other information regarding the storage operation to be performed such as retention criteria, encryption criteria, streaming criteria, etc. … (¶ 0036)]. Further, Ignatius062 specifically teach a storage system comprising a plurality of clients [client, figure 1A, 8; … information regarding one or more clients associated with the information stored … (¶ 0032)], a plurality of media agents [media agents 1 and 2, figure 1A, 105A], a plurality of index caches [index, figure 1A, 110A], and a plurality of storage devices [storage devices 1 and 1, figure 1A, 115A], and the operations of these components are similar 
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicants’ invention to store storage policies in an index cache, as demonstrated by Ignatius062, and to incorporate it into the existing apparatus disclosed by Ignatius972 in view of Nishino Ignatius972 in view of Nishino, because cache memory allows fast access of the storage policies.
	As to claim 8, Ignatius062 teaches The method of claim 1 wherein information about the first and second storage operation paths is obtained from a metabase [… A storage policy may be stored to a storage manager index, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system (¶ 0035)].
	As to claim 17, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to “As to claim 8” presented earlier in this Office Action for details.
		
7.	Claims 11 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ignatius972 in view of Nishino Ignatius972 in view of Nishino, and in view of Pepper (US Patent Application Publication 2007/0130344).

	 However, teaches the cited limitation [Each host 4a, 4b .  . . 4n may have separate paths through separate adaptors (and possibly switches) to the storage controller 2, so that if one path fails to the storage controller 2, the host 4a, 4b .  . . 4n may continue to access storage 8a .  . . 8n over the other path and adaptor … (¶ 0016); … Alternatively, the host may use an unassigned path in the event of a failure … (¶ 0022); … Thus, a high quality of service level (e.g., platinum, gold) may guarantee assignment of multiple paths at a high bandwidth level and no single point of failure, whereas a lower quality of service level may guarantee less bandwidth and less or no redundancy (¶ 0024)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicants’ invention to prevent a failover condition by adding data path, as demonstrated by Pepper, and to incorporate it into the existing apparatus disclosed by Ignatius972 in view of Nishino, in order to prevent failover condition and to provide continuous, uninterrupted service.
	As to claim 21, it recites substantially the same limitations as in claim 11, and is rejected for the same reasons set forth in the analysis of claim 11. Refer to “As to claim 11” presented earlier in this Office Action for details.

					Conclusion
8.       Claims 2-21 are rejected as explained above. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
November 21, 2021